


109 HCON 402 IH: Requiring certain committees of Congress to

U.S. House of Representatives
2006-05-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		109th CONGRESS
		2d Session
		H. CON. RES. 402
		IN THE HOUSE OF REPRESENTATIVES
		
			May 17, 2006
			Mr. Gerlach submitted
			 the following concurrent resolution; which was referred to the
			 Committee on
			 Rules
		
		CONCURRENT RESOLUTION
		Requiring certain committees of Congress to
		  review and evaluate the activities and progress of the Government of Iraq in
		  securing and stabilizing Iraq.
	
	
		1.Review and evaluation of
			 activities and progress of the Government of Iraq in securing and stabilizing
			 Iraq
			(a)FindingsCongress
			 finds the following:
				(1)Thousands of American military heroes have
			 fought and died for Iraqi freedom and liberty and Congress honors these fallen
			 heroes and the sacrifices they have made.
				(2)The American
			 people have invested billions of dollars and the sacrifices of their loved ones
			 on behalf of the Iraqi people and the cause of freedom.
				(3)The Government of Iraq should be encouraged
			 and motivated to assume full control over its security and internal
			 affairs.
				(4)The Government and people of Iraq should
			 understand that American military and economic support are not limitless and
			 that ultimate responsibility for Iraqi security and management lies with the
			 Iraqis themselves.
				(b)Sense of
			 CongressIt is the sense of
			 Congress that the appropriate congressional committees should take a more
			 active role in determining and reporting on the activities and progress of the
			 Government of Iraq in securing and stabilizing Iraq.
			(c)Review and
			 evaluation; reportThe
			 appropriate congressional committees shall—
				(1)review and evaluate the specific activities
			 and level of success of the Government of Iraq to—
					(A)maintain primary
			 operational control and responsibility to combat and defeat the insurgency
			 movement within Iraq;
					(B)maintain proper
			 civil order within Iraq;
					(C)foster and achieve
			 an appropriate level of economic growth and self-sufficiency; and
					(D)preserve and
			 protect the Iraqi people’s political, social, and religious freedoms as set
			 forth in the Constitution of Iraq; and
					(2)prepare a report that contains the findings
			 and conclusions of the review and evaluation conducted under paragraph
			 (1).
				(d)Report
				(1)In
			 generalNot later than 90 days after the date of the adoption of
			 this concurrent resolution—
					(A)the appropriate
			 congressional committees described in subsection (f)(1) shall submit to the
			 Clerk of the House of Representatives the report described in subsection
			 (c)(2); and
					(B)the appropriate
			 congressional committees described in subsection (f)(2) shall submit to the
			 Secretary of the Senate the report described in subsection (c)(2).
					(e)Rule of
			 constructionNothing in this
			 section shall be construed to preclude the appropriate congressional committees
			 from establishing ad hoc advisory committees to advise and assist the
			 appropriate congressional committees in carrying out the review and evaluation
			 under subsection (c).
			(f)DefinitionIn
			 this concurrent resolution, the term appropriate congressional
			 committees means—
				(1)the Committee on Armed Services, the
			 Committee on International Relations, and the Permanent Select Committee on
			 Intelligence of the House of Representatives; and
				(2)the Committee on
			 Armed Services, the Committee on Foreign Relations, and the Select Committee on
			 Intelligence of the Senate.
				
